Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2021

                                       No. 04-21-00313-CR

                                     David GREENWOOD,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. CRW1707142
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        On November 23, 2021, the court reporter filed a notification of late record indicating
technical issues will prevent timely filing of trial exhibits by the November 29, 2021 deadline to
file the reporter’s record. Other than the trial exhibits, the court reporter timely filed the
reporter’s record. Because unresolved technical issues form the basis of the court reporter’s
request, the court reporter did not estimate a particular length of time in requesting an extension.
        We GRANT the reporter’s request for extension. The court reporter is ORDERED to file
with this court no later than December 10, 2021, either (1) the remainder of the reporter’s
record; or (2) if technical issues prevent timely filing of the remainder of the reporter’s record, a
notification of late record with an estimate for when the reporter’s record will be completed.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court